DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 3/18/2021.  Claims 1-10 and 12-17 are pending for consideration in this Office Action.

Response to Amendment

The rejections pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of the amendments filed.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-10 and 12 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenji (JPH11301255A) in view of Shinoki (JP2008081078A).

Regarding Claims 1 and 12, Kenji teaches a vehicle heating and cooling system [fig 2] comprising: 
at least one battery [implicit at 0027 where one skilled in the art would conclude that the electric motor that drives second compressor 11 must have a battery i.e. electric power];
a vehicle evaporator coil [6; 0025];
a vehicle HVAC user interface [35; 0019];
a vehicle compressor [1; 0025];
an auxiliary compressor [second compressor 11; 0028];
a vehicle compressor coil [3; 0027];
an auxiliary compressor coil [13; 0028]; 
an auxiliary control valve array [53, 54, 55, 56] configured to operate in vehicle and auxiliary modes, 
where the vehicle compressor [1] is connected to the vehicle evaporator coil [6] in the vehicle mode [0025; where configurations are described whereby the compressor 1 provides coolant to evaporator 6 constituting a vehicle mode]; and
the auxiliary compressor [11] is connected to the vehicle evaporator coil in the auxiliary mode [0028; where configurations are described whereby compressor 11 provided coolant to evaporator 6 constituting an auxiliary mode];
and a controller [30] for selectively controlling the auxiliary control valve array [53-56] to operate in one of the vehicle mode and auxiliary mode [0025; 0028; where controller 30 control the valves of the valve array].
Whereas as Kenji implicitly teaches a battery, Kenji does not explicitly teach wherein the auxiliary compressor is operatively connected to the at least one battery.
However, Shinoki teaches a vehicle air conditioner [0001] having wherein an auxiliary compressor [at least the compressor of sub air conditioner 1] is operatively 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Kenji to have wherein the auxiliary compressor is operatively connected to the at least one battery in view of the teachings of Shinoki where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. have a dedicated power source directed to the sub air conditioning system.
For Clarity, in regard to Claim 12, the method as claimed is carried out during the normal operation of the apparatus of Kenji, as modified above.


    PNG
    media_image1.png
    514
    827
    media_image1.png
    Greyscale


Drawing I


Regarding Claims 2 and 13, Kenji, as modified, teaches the invention above and Kenji teaches a vehicle internal combustion engine [2; 0028] and where the auxiliary compressor [11] is not mechanically connected to the vehicle engine [2; 0016; where the auxiliary compressor 11 is connected to a battery…where the battery is implicitly taught at 0022 where it is disclosed that the driving source of the auxiliary compressor is an electric motor].
For Clarity, in regard to Claim 13, the method as claimed is carried out during the normal operation of the apparatus of Kenji, as modified above.

Regarding Claim 3, Kenji, as modified, teaches the invention above and Shinoki teaches a vehicle battery [8; 0013] and a control system [at least the control circuit described in 0011] configured to operatively connect the vehicle battery [8] to the vehicle compressor [at least the compressor of the main air conditioner; 0010; 0011; where the control circuit when the switch is on and switched to IG the vehicle battery is connected to the compressor of the main air conditioner and where the limitation appears to be claimed in the alternative] 

Regarding Claim 14, Kenji, as modified, teaches the invention above and Shinoki teaches the vehicle battery [8] operatively connected to a vehicle combustion engine of the vehicle for charging [0014; 0015].

Regarding Claims 4 and 15, Kenji, as modified, teaches the invention above and Shinoki teaches an [auxiliary] battery [2; 0009] and where a control system [control circuit; 0011] operatively connect the auxiliary battery [2] to the auxiliary compressor [implicitly taught as the compressor of the sub air conditioner; 0010; 0012; where the control circuit when the switch is OFF the auxiliary battery is connected to the compressor of the sub air conditioner and where the limitation appears to be claimed in the alternative].
For Clarity, in regard to Claim 15, the method as claimed is carried out during the normal operation of the apparatus of Kenji, as modified above.




Regarding Claim 5, Kenji, as modified, teaches the invention above and Shinoki teaches a vehicle battery [8] and an [auxiliary] battery [2]; and a control system [control circuit] configured to operatively connect at least one of the vehicle battery and the [auxiliary] battery to the auxiliary compressor or the vehicle compressor [0010-0012; where the limitation appears to be claimed in the alternative].

Regarding Claim 6, Kenji, as modified, teaches the invention of Claim 5 above and Shinoki teaches a disconnect switch [42] configured to disconnect the vehicle battery from the auxiliary battery and the compressor [0010-0012].

Regarding Claim 7, Kenji, as modified, teaches the invention of Claim 3 above and Shinoki teaches a vehicle charging system [6] operatively connected to a vehicle internal combustion engine [0013]; and the vehicle battery [2] is operably connected to the vehicle charging system [0013].

Regarding Claim 16, Kenji, as modified, teaches the invention above and Shinoki teaches a vehicle battery [8] and an [auxiliary] battery [2] and where the vehicle battery [8] and the auxiliary battery [2] are configured to be operatively connected to a vehicle internal combustion engine of the vehicle for charging [0014].

Regarding Claims 8 and 17, Kenji, as modified, teaches the invention above and Shinoki teaches a vehicle charging system [6] operatively connected to a vehicle internal combustion engine and the auxiliary battery [2] is operably connected to the vehicle charging system [0013].

Regarding Claim 9, Kenji, as modified, teaches the invention of Claim 5 above and Shinoki teaches a vehicle charging system operatively connected to a vehicle internal combustion engine; and the vehicle battery and auxiliary battery are operably connected to the vehicle charging system [As modified above, see the rejections of Claim 7 and Claim 8 above for detailed discussion].

Regarding Claim 10, Kenji, as modified, teaches the invention of claim 9 above and Shinoki teaches a first disconnect switch [5] configured to disconnect the vehicle battery [2] from the vehicle compressor; and a second disconnect switch [41] configured to disconnect the auxiliary battery from the auxiliary compressor [0013].


Response to Arguments

On pages 7 – 9 of the remarks, Applicant argues with respect to Claims 1 and 12 that Kenji (JPH11301255A, hereinafter “Kenji”) as modified by Shinoki (JP2008081078A, hereinafter “Shinoki”) does not teach "...an auxiliary control valve array configured to operate in vehicle and auxiliary modes, where the vehicle compressor is connected to the vehicle evaporator coil in the vehicle mode, and the auxiliary compressor is connected to the vehicle evaporator coil in the auxiliary mode."  In particular, Applicant argues that the valves as taught by Shinoki are check valves and are not valves that are controllable to function in the manner recited.  Applicant's arguments have been considered but are not persuasive. 

MPEP 2144.08 explains establishing a prima facie case of obviousness. 



the auxiliary compressor [11] is connected to the vehicle evaporator coil in the auxiliary mode [0028; where one skilled in the art would recognize that the valves 53, 54, 55, 56 being on-off valves are controllable and the recited passages [0025; 0028] teach where the valves are controlled to accomplish the recited function.  Additionally, Applicant’s claim language “valve array” is sufficiently broad such that the elements of the prior art reads upon the recited claim language].  Accordingly, the rejection is maintained.
For at least the reasons above, Claims 1-10 and 12-17 remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY L FURDGE/            Primary Examiner, Art Unit 3763